EXAMINER'S AMENDMENTNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chien-Hung Yu on 02/14/2022.

The application has been amended as follows: 

(currently amended) A medical image processing device comprising: a processor configured to function as: 
an image acquisition unit that acquires a medical image including a subject; 
an image analysis processing unit that performs image analysis processing on the medical image; 
a notification execution unit that performs a notification to notify a user of a result of the image analysis processing according to notification setting information, wherein notification setting refers to setting of a notification content regarding which method the notification is performed and the notification setting information refers to data for setting the notification setting; 
a notification setting information storage unit that preserves the notification setting information in association with individual setting information different from the notification setting information, wherein the individual setting information includes a plurality of item information; and 
a notification setting information selection unit that selects use-notification setting information by using the one of the plurality of item information of the individual setting information, from the notification setting information preserved in the notification setting information storage unit, 
wherein the notification execution unit performs a notification with different methods of the notifications for different lesion sizes determined based on the result of the image analysis processing according to the plurality of item information included in the use-notification setting information.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: independent claim 1 recites a medical image processing device comprising: a processor configured to function as: 
an image acquisition unit that acquires a medical image including a subject; 
an image analysis processing unit that performs image analysis processing on the medical image; 
a notification execution unit that performs a notification to notify a user of a result of the image analysis processing according to notification setting information, wherein notification setting refers to setting of a notification content regarding which method the notification is performed and the notification setting information refers to data for setting the notification setting; 
a notification setting information storage unit that preserves the notification setting information in association with individual setting information different from the notification setting information, wherein the individual setting information includes a plurality of item information; and 
a notification setting information selection unit that selects use-notification setting information by using the one of the plurality of item information of the individual setting information, from the notification setting information preserved in the notification setting information storage unit, 
wherein the notification execution unit performs a notification with different methods of the notifications for different lesion sizes determined based on the result of the image analysis processing according to the plurality of item information included in the use-notification setting information.  
	In the closest prior art of record, Shirahata teaches notifying a user of a result of the image processing in ¶[0131].
	Sato teaches setting a notification by using individual setting information in ¶[0458].
However, even if Shirahata were combined with Sato, the combination would fail to teach or suggest wherein the notification execution unit performs a notification with different methods of the notifications for different lesion sizes determined based on the result of the image analysis processing according to the plurality of item information included in the use-notification setting information within the context of the remaining features of independent claim 1. The remaining prior art of record does not cure the above deficiencies.
 Because the cited prior art of record does not teach or suggest each and every feature of the
independent claim, claim 1 is allowed. Claims 2-14 are allowed by virtue of their dependency of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN D HOANG whose telephone number is (571)272-4344. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HAN HOANG/Examiner, Art Unit 2663                                                                                                                                                                                                        /SEAN M CONNER/Primary Examiner, Art Unit 2663